Title: To James Madison from Rufus King, 8 March 1802 (Abstract)
From: King, Rufus
To: Madison, James


8 March 1802, London. No. 56. Reports that Austria is “highly dissatisfied, as justly she may be, with the issue of the meeting at Lyons.” Obstacles delaying conclusion of definitive peace treaty and the “unexampled stagnation of the Trade of this Country” have abated ardor for peace in Great Britain as well. This change in the “temper of the public mind” is attributed to Napoleon, whose views are “inconsistent with the Repose and independence of every part of Europe.” Adds that “Instructions have been sent to all the Naval Arsenals to prepare the Ships of War for actual Service; the channel fleet will immediately sail, and … these demonstrations are accompanied by an explicit Demand on the part of England that the definitive Treaty … be signed without any farther Delay.” Still believes that peace will be concluded; England will not “depart from the Preliminaries”; France will sign because it is extremely advantageous to do so.
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 2 pp.; in a clerk’s hand, signed by King; docketed by Brent. Printed in King, Life and Correspondence of Rufus King, 4:78–79.



   
   For the result of the Lyons council, see King to JM, 27 Feb. 1802, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:496 and n. 1.


